Title: Obituary of James Logan, 7 November 1751
From: Franklin, Benjamin
To: 


Thursday last, after a long Indisposition, died the honourable James Logan, Esq; in the 77th Year of his Age; and on Saturday his Remains were decently interr’d in the Friends Burying Ground, in this City, the Funeral being respectfully attended by the principal Gentlemen and Inhabitants of Philadelphia and the neighbouring Country. His Life was for the most Part a Life of Business, tho’ he had always been passionately fond of Study: He had borne the several Offices of Provincial Secretary, Commissioner of Property, Chief Judge of the Supreme Court, and for near two Years govern’d the Province as President of the Council, in all which publick Stations, as well as in private Life, he behav’d with unblemish’d Integrity: But some Years before his Death he retir’d from publick Affairs to Stenton, his Country Seat, where he enjoy’d among his Books that Leisure which Men of Letters so earnestly desire. He was thoroughly versed both in ancient and modern Learning, acquainted with the Oriental Tongues, a Master of the Greek and Latin, French and Italian Languages, deeply skilled in the Mathematical Sciences, and in Natural and Moral Philosophy, as several Pieces of his Writing witness, which have been repeatedly printed in divers Parts of Europe, and are highly esteemed by the Learned. But the most noble Monument of his Wisdom, Publick Spirit, Benevolence, and affectionate Regard to the People of Pennsylvania, is his Library; which he has been collecting these 50 Years past, with the greatest Care and Judgment, intending it a Benefaction to the Publick for the Increase of Knowledge, and for the common Use and Benefit of all Lovers of Learning. It contains the best Editions of the best Books in various Languages, Arts and Sciences, and is without Doubt the largest, and by far the most valuable Collection of the Kind in this Part of the World, and will convey the Name of Logan thro’ Ages, with Honour, to the latest Posterity.
